BEAUCHAMP, Judge.
Appellant was charged by complaint and information with the sale of intoxicating liquor in. Robertson County, it being alleged that the sale thereof was prohibited by law as a result of a local option election held in said county on October 24, 1917.
In proof of the allegation that the sale of intoxicating liquors is prohibited in said county, the state offered in evidence minutes of the commissioners’ court showing the receipt of a petition for an election, its order thereon, and an order of the court declaring the result of the election. It is further shown that the order declaring the result of the election in prohibiting the sale of liquor was directed to be published in a newspaper in the county. It was also shown that notices were duly posted for the election. It is not shown that the order declaring the result of the election was ever published. Under the frequent holdings of this court, the State has failed to show that the sale of intoxicating liquor was legally prohibited. Watson v. State, 122 S. W. (2d) 311.
There are other questions raised in the appeal but we do not dean it necessary to discuss them in view of the foregoing holding.
*90The judgment of the trial court is reversed and the cause remanded.